Eon. ii.L. 2rnstrong
Coucty ad?tor
Toa Greoa  County
Lam xlgal0, TtxM

kar     Zr.   :asqtrougr
                                    cpialoo zo. o-61
                                    Ro, couaty Tro88tuor'8 coo-
                                        peasation-payobloto
                                        8uoeo.srtor for th* tam.

          I beg to aciznowledgs reaetpt of y&r lot:.orof
Jwiuery 7th, dotaillag rather lengthy the hiStory or tho
otfioo of,Count7 Treantror or your omty, &modintelp suo-
ooediag tho 5th dor Of May. 1934, together with enolosur88
takan ?rom the retord8 of tho miautes M thy Ccxauls=lonera
Court during;the roar’,1934.
           The ORSOoi Tom Croon County ~8. J. A. Hotby,
ldministratm    of t&w J. Z. !ia.rper
                                   eatata, as &uud Ln 118
F.4(etd)306, to nhloh you roforrod ln pur letter,    18 slao
considered  along with the Orders, 2nd I hara further noted
tho aotter a8 contained ln the acse of !:otley~'9.3~ Sroen
county, 93 'if(2nd) 708, by the Ccnwt oi Civil Jg,pe~la. In
the light of tho above Ordors and ease your ruestlirnto thi8
toprrtamt       reeds 98 tollow8:
               *Is tha county liable, under sjmcial   clrotac-
        otnncee, isr   any OddittQBol 093unt  a8 ?rr~3auror*8
        o(rL;~is:.l~ct!mt would prcsduam a tote1 mnuol ex-
                     n lxceO8 of t&e P2OOO.OQ asrtmum ;rs-
        p e x ll.tnrLe
        rcribnd by larr"*
                       fho above quostfoa, it appears that
               In amweriag
the fotloti~           and rootion of the Cons~itutlonfully
                    3tatote8
sot out, ::uotedin full in tho opinisn o'tthe Sdugrcm Court
in TQ     Croon County '18. Xotloy,    augra;   krtiale   16, Leotion
                                                    -.-
w.-------“   ‘- * ,*;_ ..~,-




                     Hon. R. L. Armstrong, January 20, 1939, Page 2


                     44 of the Constitution;Article 3941, Revised Statutes of
                     1925; Article 3943, Vernon's Annotated Civil Statutes.
                     The Court points out that the above articles, while being
                     recodifiedunder a revision of the statutes since 1934
                     they are substantiallythe same as the former articles.
                     From the Tom Green County vs , Notley case rendered by the
                     Commission OS Appeals OS Texas, Section A and adopted by
                     the Supreme Court and the facts as related, the order Six-
                     ing the.compensationwas fixed for the term of the deceased
                     treasurer in August 1933. Until that order was changed by
                     the Commissioners1Court seme remained the basis upon which
                     the compensationallowed that office was to be fixed.
                     Clearly the resolution or order of Uay 26, 1934, made no
                     attempt to change the amount OS percentage upon which the
                     compensationof the office was fixed under the 1933 order.
                     Bastrop County vs. Hearn, 8 S.W. 302.
                                The deceased treasurer having drawn an annual
                      compensationfixed by order of the Commissioners1Court
                      in August 1933, the resolution of September li, 1934, Ixhib-
                      it E attached to your letter was not effective to change
                      this rate of compensation. 3s I do not believe it can be
                      interpreted in any manne.rother than limitinq the maximum
                      amount of compensation,cl*      m    order would be invalid,
                      Greer vs. Runt County, 249 SY?831.

                               The above conclusions,in my opinion, were defin-
                     itely and impliedly held by the Commission OS Appeals OS
                     Texas, section a, when it passed upon the case, opinion ren-
                     dered by CommissionerEickman. In that opinion will be
                     found reference to Article ~1707,Revised Statutes of 1925,
                     which reads as Sollows:~
                                    "Vacancy, how filled.--In case OS vacancy in
                               the office of the county treasurer,the commission-
                               ers court of the county in which such vacancy OC-
                               curs shall Sill such vacancy by appointment,such
                               appointmentto be made by a majority vote of the
                               commissionerspresent, at a regular or special term
                               of such court. Such appointment shall continue in
                               force until the next general election.W
                                In my opinion, dispositionof the additional claim
                      to George A. Bond, as presented to your Commissioners*Court
                      for additional.compensation would be controlled by the SOllOw-
,
    ..__


,




           Son. h. 5. .~mstrw.tg,January 20, 1939, Fags 3


           ikuJlaaguogeuaod:
                        *The polioy         of the law, a6 nfleated        both
                  by the     Coastltutlos      sa4 the   8t8tutao.   is   the:
                  there be aa vaaaoy in the otilor of aOUnty
                  trrasur8r. TO emfoiT1pmd-slant that  00aQitlon
                  arising lhea thuro 18 a ohaagm of pmrsorml the
                  Conatftutioa zwmidee that the trouurer etull
                  mame until hia mmuesaor has culffird. It is
                  also tho policy of the law, uid obriuusly 4
                  round publie poliof, that mob o?iioer reeeiao
                  Juot acqwnastioa for his serv'io08.~
                       ~8 I us unsblo to iLad say almsat of e8toRpel or
           any ww& rum         mht tha 8ueamding eaunty      troasuror  should
           bo dooied hla proporticask       part of t&o oenod ompenoatloa
           fo rth e ma rla wh io h   helrved, I am of the oplnMa undor
           the oiraummtanaes end hats oft&a oam that the $1,315&7,
           r&loh aaottntunder the ClciaiOns      UES l.qxUttdl~   hid  to bo
           1e;ally dum oh kont, ehould hat. been the total ez@unt of
           oospensotion   actually   ollowd   hln rcr the year 1934.
                       Tmsthgthat            tho rb&      I8 sufflulent to ansrer
           your   m*sti6m,      I mmia




                                                                          hsiatant